Dykman, J.,
(concurring.) A controversy has arisen between the parties to this action which has been submitted to the court for determination upon a conceded state of facts, of which the following is a substantial recitation: The county of Kings contains the following political subdivisions, namely: The town of Flatbush; the town of New Utrecht; the town of Gravesend; the town of Flatlands; and the city of Brooklyn, which city contains over 100,000 inhabitants. Under the authority of several statutes pertaining to the county of Kings, the plaintiff, as such county treasurer, in the month of April, 1892, offered for sale the bonds of the county, amounting to $620,000. Bids in excess of that amount were received, and the defendant in this action bid for $90,000 of such bonds, which were awarded to it, to wit, $90-000, at $91,104, which had been so bid by it therefor. The defendant thereupon gave its check to the plaintiff for the sum of $91,104, but stopped its payment the next day, and refused to complete its purchase, assigning as a reason for such refusal the invalidity of the bonds by reason of their prohibition by the constitution of the state; the specific objection being that they were in excess of the constitutional limitation of the indebtedness of the county. The plaintiff retained the check of the defendant, and claimed the right to collect the same upon a tender of the bonds, while the defendant desires the return of the check and relief from obligation to receive the bonds. These adverse contentions gave rise- to the two following questions, which are submitted to the court for judicial answers: First. Is the issue, or proposed issue, of the bonds offered for sale, as herein stated, in violation of the constitution? Second. Is the plaintiff entitled to collect the amount of said check from the defendant upon tendering" to it the said $90,000 of bonds, or is the defendant entitled to the cancellation and return of its said check? The answer to these questions is to be dictated by section 11 of article 8 of the constitution of the state of New York, and the portion of that section which directly applies to the present controversy is this: “No county containing a city of over one hundred thousand inhabitants, or any such city, shall be" allowed to-become indebted for any purpose or in any manner to an amount *16which, including existing indebtedness, shall exceed ten per centum of the-assessed valuation of the real estate of such county or city subject to taxation, as it appeared by the assessment rolls of said county or city on the last assessment for state or county taxes prior to the incurring of such indebtedness, and all indebtedness in excess of such limitation, except such as may now exist, shall be absolutely void, except as herein otherwise provided.” The excepted provisions are immaterial here. The section as it now stands was adopted by the people in November, 1884, and went into operation the-January following. The language employed in the construction of the section is significant and expressive. The first word of the sentence quoted is a. term of denial, expressing a negative, and applies to counties containing a city of over 100,000 inhabitants, while the uniting word “or” is a disjunctive conjunction, connecting the two clauses, and expressing at the same-time a separation, and has the same effect where it stands as the word “nor.” It disjoins the one from the other, and applies the limitation individually,, the same as if the sentence had been constructed as follows: “Neither a county containing a city of over one hundred thousand inhabitants, nor any such city, shall be allowed, ” etc. It must be remembered that we are here dealing with a restriction, and not with a grant of power. The legislature-has bestowed the power upon the county to contract the debt and issue the-bonds in question, and they are valid if their issuance was not inhibited by the constitution. The powers of the general government are derivative and neumerated in the constitution of the United States, and, when we examine-that instrument, we search for grants of legislative power, either express or implied; but, when a state law falls under examination, we look for limitation, because the presumption is in favor of the validity of the statute. Such presumption arises from the absolute power of the legislature as the representative of the people in their sovereign capacity, except so far as it is restrained and limited by the constitution, which is the paramount law. In a general way of speaking, we usually say the people are sovereign and the-source of all political power, and when they form a government they may invest it with all the sovereign power which they possess, and the presumption is that they do so, in the absence of evidence to the contrary. But as-the people do limit the state governments which they set up, and also themselves, we must, as we have said in this and similar cases, search for such limitations. As our examination of the constitutional provision applicable-to this case leads us to the conclusion that it has not been violated by the-legislature under which the plaintiff has acted, our conclusion is in his favor upon the question submitted.